Case 1:17-cv-00052-IMK-MJA Document 116-6 Filed 07/08/19 Page 1 of 1 PagelD #: 2053

7 Emails2
[westcoasttwi ggs@yahoa. com]
Sent: Sunday, October 07, 2012 11:24 am
To: Ballock Ellen
Subject: Weekend

You were missed greatly this weekend, Just like at the wedding. There are going to
be regular gatherings here and elsewhere. A lifetime together, making memories and
sharing love. It’s not too late to join us again for the ride.

Halloween soon in Lansing. Sometime during Thanksgiving week in Cleveland. sue js
renting cabins for all of us at Nisso this fall. Christmas break in Nyc. Ski/water
park weekend in Boyne. And that's just the macmurrays and lucaseses. I am going to
indy this week to look up old friends and say goodbye to Melissa Secor. Then to
Bloomington during the week to say goodbye to.us and where I will see Mascari to
tell him the news, ask him to play me a song on his guitar, and watch him swing on
the trapeze. I won't even: list out the rest because it pains me to know that you

won't be there with us.From: scottbal Tock@yahos. com
Sent: Sunday, October 07, 2012 11:16 am

Ta: Baltock Ellen

Subject: choices

Flag Status: Flagged

And I don’t accept the premise - no one does - that you have no choice, I have
offered you a wonderful alternative. I have made changes, committed to you, Taid out
a plan of action, put safeguards in place. This is a choice you are making. "Change"
you said. Then when I did you said it was a slap in the face that I changed.

And ho me believes that the choice you are making is a.correct one. Ask anyone -
Save for those you pay cash to and:those who stick their dick in you - if it's ©
healthy to immediately begin dating and having sex. The well educated, intelligent,
moral people f talk to are.appalled and in disbelief. And then when I tell them
about the boy you chose, they cringe, Seriously, ask people whose opinions you
respect if what_you're doing is healthy. and right. Reverse the roles and tell them
it’s me who is leaving the kids at hone to go have sex with a dirty troll and that
I've already fallen for her, See their reactions.From: scottballock@yahoo.com
Sent: Sunday, October 07, 2012 10:41 Am .

To: Ballock Ellen
Subject: Breakfast
Attachments: photo.JpG; ATTO0148. txt

Our money isn't good here. Such generous people. I understand your anger and hurt
and your fears, I really do. But E still can't believe you quit. That you gave up on
me, gave up all this. For kinny and Chris this weekend. You need to think about your
future and what's important and what will bring vou long lasting love and
fulfilment. Your kids are struggling. I asked i why he is so quiet this morning
and he said that he doesn't want’ to go home today. consider this weekend the latest
of your mistakes. With plenty more to come because of your anger, your inability to
forgive, and your desire to hurt me by making love to others right now. Your vision
is so blinded by hatred and anger, you feed off of it. You actually enjoy hurting
me. Your hormones are so strong that you_ lower yourse|f to the land of the trolls,
not just for sex but for friendship. while people understand that we may have
separated, they are as disgusted as i am by your choice to bed with someone lime
kinny. Embarrassing and humi Viating were the words mentioned this weekend,
embarrassing for you, humiliating Tor me. your hatred and anger and inability to not
be controlled by your hormones combine to prevent you from being fair about the
goodness of our’relationship, the strength of our bonds, the good qualities we
shared, the importance of our family, the enormity of the struggles you and 7 and
the kids will now face, the values you used to have, the comfortable and wonderful
future we had in store for us. In counseling you went from being madly in love with
me and wanting to make it_work, to hating me and wanting to learn how to be a .
strong, ‘independent, single woman, when you struggle, remember that you had choices
to’ make. And you were invited here this weekend to begin the healing. I'm angry

Page 655

 
